DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections of Claims 1, 3-4 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that prior art Martin Gonzales (US 2016/0263640) fails to disclose the claimed limitation of Claim 1, Ln 13-14 “the upper gas cooling tool and/or the lower gas cooling tool are configured to provide a pressurized cooling gas flow to impinge on the blank”.  Applicant further argues that prior art Martin Gonzales discloses “cooling carried out by conductive contact with the dies of the cooling tools”.  Examiner respectfully disagrees and notes, without conceding the Applicant’s argument, Martin Gonzales discloses (Para [0035], Ln 1-4) compressed air, a pressurized gas, as a cooling medium for the blank.  Examiner further respectfully notes Applicants interpretation of the prior art is made without evidence in the art. 
Examiner further notes that the prior art cited by Applicant (Para.s [0075] & [0076]) do not support the arguments made, and merely disclose the environmental conditions (i.e., temperatures) under which the blank is formed. 
Applicant further argues that the use of the word “impinge” should be interpreted as meaning “a cooling gas flow directly touches the blank to cool the blank down”.  Examiner respectfully disagrees and notes the limitation, as written, is broader than that argued, and is fully disclosed by the prior art. 
Finally, Examiner notes the definition of “impinge” (from https://www.merriam-webster.com/dictionary/impinge,site accessed 12OCT2022) to be “to have an effect or to make and impression”.  The most reasonable interpretation of the word “impinge” is broad and cannot be interpreted in the claims to mean other than the dictionary definition absent an explicit definition in the applicant’s specification. 
The 35 USC 102(a)(1)/(a)(2) of Claims 1-8, 10-16 and 18-20 and 103 Rejections of Claims 9 & 17 are maintained. 
Examiner notes Applicant makes no specific arguments against the rejections of Claims 2-20. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16, 18-20 are rejected under 35 U.S.C. 102(a)(1 )/(a)(2) as being anticipated by Martin Gonzalez (US 2016/0263640), hereinafter Martin Gonzalez. 
Regarding Claim 1, Martin Gonzalez discloses a press apparatus for manufacturing hot formed structural components (Para [0012], Ln 1-2), comprising: a fixed lower body (2), a mobile upper body (3) and a mechanism configured to provide upwards and downwards press progression of the mobile upper body with respect to the fixed lower body (Para [0025], Ln 3-6), wherein the press apparatus further comprises: 
a cooling tool configured to cool down a previously heated blank (Para [0030], Ln 1-2);
a press tool configured to draw the blank and which is arranged downstream from the cooling tool (Para [0039], Ln 1-3); 
a blank transfer mechanism to transfer the blank from the cooling tool to the press tool (Para [0012], Ln 24-25), 
wherein the cooling tool has an upper gas cooling tool connected to the mobile upper body and/or a lower gas cooling tool connected to the fixed lower body (Para[0114], Ln 1-9), wherein the upper gas cooling tool and/or the lower gas cooling tool are configured to provide a pressurized cooling gas flow to impinge on the blank (Para [0035], Ln 1-4 discloses compressed air, a pressurized gas, as a cooling medium), 
wherein the press tool comprises an upper pressing die connected to the mobile upper body and a lower pressing die is connected to the fixed lower body (Para [0117], Ln 1-3). 
Regarding Claim 2, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the press apparatus is configured such that a cooling time is longer than a drawing time in a press cycle (Para [0034], Ln 1-6; as illustrated in at least Fig 1, the cooling and pressing dies are arranged so that they both open and close at the same time, therefore the cooling cycle would be longer than the pressing cycle, since the workpiece is cooling from the time the cooling tooling closes until it is transferred to the press tooling). 
Regarding Claim 3, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the press apparatus further comprises the lower gas cooling tool connected to the fixed lower body (Para [0012], Ln 10-11 ). 
Regarding Claim 4, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the press apparatus further comprises the upper gas cooling tool connected to the mobile upper body with one or more upper biasing elements that bias the upper gas cooling tool away from the mobile upper body (Para [0012], Ln 14-15). 
Regarding Claim 5, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the cooling tool has an the upper gas cooling tool connected to the mobile upper body and the lower gas cooling tool connected to the fixed lower body, wherein the upper gas cooling tool is connected to the mobile upper body with one or more upper biasing elements that bias the upper gas cooling tool away from the mobile upper body and/or the lower gas cooling tool is connected to the fixed lower body with one or more lower biasing elements that bias the lower gas cooling tool away from the fixed lower body (Para [0012], Ln 8-17). 
Regarding Claim 6, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses at a bottom of a press cycle the upper gas cooling tool is at a predetermined first distance with respect to the blank (Para [0012], Ln 14-17), and the lower gas cooling tool is at a predetermined second distance with respect to the blank (Para [0012], Ln 10-13). 
Regarding Claim 7, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the cooling tool comprises stoppers (Para [0035], Ln 1-2: channels) that maintain a minimum distance between the upper gas cooling tool and the blank (Para [0032], Ln 2-5) . Examiner notes the channels disclosed are contained within the upper cooling die and as such are maintained at a distance from the blank. 
Regarding Claim 8, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the stoppers are provided on the upper gas cooling tool and the stoppers are arranged to enter into contact with the lower gas cooling tool (as illustrated in at least Fig 2d) to create a force opposing the one or more upper biasing elements (Examiner notes the closing of the press creates the force between the upper and lower tooling elements, thus opposing the aforementioned biasing elements). 
Regarding Claim 10, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses wherein the upper gas cooling tool and/or the lower gas cooling tool comprise(s) a plurality of slots (Para [0035], Ln 1-2: channels) connected to a pressurized gas reservoir (Examiner notes the compressed air, a pressurized gas, must be supplied from a source and thus a pressurized gas reservoir must exist), and the system further comprising a control for controlling the gas passage (Para [0089], Ln 3-6) from the reservoir through the slots. 
Regarding Claim 11, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the upper gas cooling tool and/or the lower gas cooling tool comprise(s) a plurality of slots (Para [0035], Ln 1-2: channels) connected to a pressurized gas reservoir (Examiner notes the compressed air, a pressurized gas, must be supplied from a source and thus a pressurized gas reservoir must exist), and the system further comprising a control for controlling the gas passage (Para [0089], Ln 3-6) from the reservoir through the slots. 
Regarding Claim 12, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the upper and/or lower pressing die of the press tool comprise(s) channels conducting cooling liquid or cooling air (Para [0035], Ln 1-4). 
Regarding Claim 13, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the press apparatus is a mechanical press or a servo mechanical press (Para [0028], Ln 1-2). 
Regarding Claim 14, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses a first post-operation tool (30) configured to perform a first post-operation (Para [0043], Ln 1-2), wherein the first post-operation tool is arranged downstream of the press tool (Para [0043], Ln 2-4) and comprises: 
Upper (32) and lower (31) first post-operation tool dies (Para [0043], Ln 4-5), 
wherein the upper first post-operation tool die is connected to the mobile upper body and the lower first post-operation tool die is connected to the fixed lower body 
(Para [0044], Ln 1-4), and 
wherein the blank transfer mechanism is further configured to transfer the blank from the press tool to the first post-operation tool (Para [0092], Ln 1-6). 
Regarding Claim 15, Martin Gonzalez discloses a method for hot forming a blank (Para [0140-0146]) comprising: 
providing a press apparatus for manufacturing hot formed structural components (Para [0141], Ln 1-2), the press apparatus comprising: 
a fixed lower body (2), a mobile upper body (3) and a mechanism configured to provide upwards and downwards press progression of the mobile upper body with respect to the fixed lower body (Para [0025], Ln 3-6), and the apparatus further comprising: 
a cooling tool configured to cool down a previously heated blank (Para [0030], Ln 1-2);
a press tool configured to draw the blank and which is arranged downstream from the cooling tool (Para [0039], Ln 1-3); 
a blank transfer mechanism to transfer the blank from the cooling tool to the press tool (Para [0012], Ln 24-25), 
wherein the cooling tool has an upper gas cooling tool connected to the mobile upper body and/or a lower gas cooling tool connected to the fixed lower body (Para[0114], Ln 1-9), wherein the upper gas cooling tool and/or the lower gas cooling tool are configured to provide a pressurized cooling gas flow to impinge on the blank (Para [0035], Ln 1-4 discloses compressed air, a pressurized gas, as a cooling medium), 
wherein the press tool comprises an upper pressing die connected to the mobile upper body and a lower pressing die is connected to the fixed lower body (Para [0117], Ln 1-3). 
Martin Gonzalez further discloses the method further comprising: 
providing a blank to be hot formed made of an Ultra High Strength Steel (UHSS) having a Zinc coating (Para [0142], Ln 1-3); 
heating the blank (Para [0143]); 
placing the blank in the cooling tool (Para [0143], Ln 1-2); 
positioning the blank in the press tool (Para [0145], Ln 1-2); 
cooling the blank while providing a downwards press progression of the mobile upper body with respect the fixed lower body, performing an upwards press progression of the mobile upper body with respect to the fixed lower body and drawing the blank by performing a downwards and upwards press progression of the mobile upper body with respect to the fixed lower body (Para [0146], Ln 1-6). 
Regarding Claim 16, Martin Gonzalez discloses a method for hot forming a blank (Para [0140-0146]), comprising: 
providing a blank to be hot formed made of an Ultra High Strength Steel (UHSS) (Para [0142], Ln 1-3); heating the blank (Para [0143]); 
placing the blank in a cooling tool (Para [0143], Ln 1-2), wherein the cooling tool has an upper gas cooling tool connected to a mobile upper body and/or a lower gas cooling tool connected to a fixed lower body (Para[0114], Ln 1-9), wherein the upper gas cooling tool and/or the lower gas cooling tool are configured to provide a pressurized cooling gas flow to impinge on the blank (Para [035], Ln 1-4 discloses compressed air, a pressurized gas, as a cooling medium); 
cooling the blank while providing a downwards press progression of the mobile upper body with respect the fixed lower body (Para [0146], Ln 1-3); 
performing an upwards press progression of the mobile upper body with respect to the fixed lower body (Para [0153], Ln 1-2 discloses the blank is transferred from the cooling tool to the downstream press tool, therefore the press must have opened); 
positioning the blank in a press tool (Para [0154], Ln 1-2), wherein the press tool comprises (Para 0117], Ln 1-3) an upper pressing die connected to the mobile upper body (Para 0111], Ln 3) and a lower pressing die connected to the fixed lower body (Para 0117], Ln 2-3); and 
drawing the blank by performing a downwards and upwards press progression of the mobile upper body with respect to the fixed lower body (Para [0155], Ln 1 -5; Para [0159], Ln 1-2 discloses transferring the blank from the press tool to the first post­processing tool, therefore the press must have opened). 
Regarding Claim 18, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses heating the blank comprises heating the blank to a temperature between 860°C and 910 °C (Para [0147], Ln 2-3). 
Regarding Claim 19, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the cooling the blank comprises cooling the blank to a temperature between 400 and 600°C (Para [0150], Ln 2-3). 
Regarding Claim 20, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the cooling the blank comprises cooling the blank to a temperature between 600 and 800°C (Para [0079], Ln 8-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Gonzalez. 
Regarding Claim 9, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez is not explicit to the one or more upper biasing elements comprise one or more springs, however Martin Gonzalez discloses the lower biasing elements comprise one or more springs (Para [0031], Ln 7-8). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press, as disclosed by Martin Gonzalez, to include the one or more upper biasing elements comprise one or more springs, in order to provide an economical part selection, since the lower biasing elements comprise one or more springs. 
Regarding Claim 17, Martin Gonzalez discloses all aspects of the claimed invention, as stated above. Martin Gonzalez further discloses the blank is made of an Ultra High Strength Steel (UHSS) and has a Zinc coating or an Aluminum-Silicon coating. Martin Gonzalez is not explicit to the material composition of the blank, however Martin Gonzalez discloses that boron steel is a known Ultra High Strength Steel (UHSS), having high strength properties and it may be composed of boron steel (Para [0004[, Ln 3), having a Zinc coating or an Aluminum-Silicon coating (Para [0005], Ln 4-5, provided in order to improve corrosion resistance (Para [0005], Ln 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press, as disclosed by Martin Gonzalez, to include the blank made of boron steel, having high strength properties, and having a Zinc coating or an Aluminum-Silicon coating, in order to improve corrosion resistance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frost (US 2016/0059295), hereinafter Frost. Frost teaches METHOD AND PRESS FOR PRODUCING SHEET METAL PARTS THAT ARE HARDENED AT LEAST IN REGIONS. 
Otsuka (US 2020/0038934), hereinafter Otsuka. Otsuka teaches PRESS FORMED PRODUCT, AUTOMOBILE STRUCTURAL MEMBER WITH THE PRESS FORMED PRODUCT, AND METHOD FOR PRODUCING PRESS FORMED PRODUCT. 
Verma (US 2020/0199700), hereinafter Verma. Verma teaches HIGH­PRESSURE-TORSION APPARATUSES AND METHODS OF MODIFYING MATERIAL PROPERTIES OF WORKPIECES USING SUCH APPARATUSES. 
Rana (US 2021/0032714), hereinafter Rana. Rana teaches METHOD OF SHAPING AN ARTICLE FROM A ZINC OR ZINC ALLOY COATED STEEL BLANK. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725